DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 29-36, in the reply filed on 10/25/2021 is acknowledged.  The traversal is on the ground(s) that the inventions of Group I and II are intertwined and that comprehensive search of one invention would involve reviewing the same fields and classes of prior art as the other invention.  This is not found persuasive because proper restriction of claims filed as a national stage invention is based upon unity of invention. The prior Office Action demonstrated that Groups I and II lack unity of invention, and the arguments do not dispute this. Therefore, the Examiner maintains that unity of invention is not present and restriction is proper.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2019 and 3/19/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30, 32, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation "the bioprocess package" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The claim contains two prior recitations of a bioprocess package (in line 3 of claim 29, from which claim 30 depends, and again in line 1 of claim 30).
Claim 32 recites the limitation “the less dense upper liquid phases” in line 3. There is insufficient antecedent basis for this limitation in the claim. The prior lines of the claim state that “at least two liquid phases having different densities” are formed, thereby encompassing the formation of only two liquid phases, one having a lower density and one having a higher density. In this case, there would only be one less dense upper liquid phase, not a plurality of less dense upper liquid phases. 
Claim 34 is rejected for the same reason as claim 32.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 29-31, 33, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Lock et al. (US Patent Application Publication 2018/0298316) in view of Dolley-Sonneville et al. (US Patent Application Publication 2018/0171301) and Lundgren et al. (US Patent Application Publication 2018/0291326).
Regarding claim 29, Lock et al. discloses a bioprocess package (para. 14) (Fig. 1, sheet 1 of 2) comprising:
a 2D flexible container (item 20, called bag) comprising an interior compartment (para. 14-16) (Fig. 1), a height having an upper half and a lower half (container 20 has a first half having hole 30 thereon and a second half having tubing 40, 50, and 55 thereon, see Fig. 1), an inlet (40) and further tubing (50, 55) (para. 19-20), the inlet (40) and the further tubing being disposed on the same half of the 2D flexible container (Fig. 1);
wherein the bioprocess package can be sterilized by various techniques such as autoclaving and radiation (para. 27).
Lock et al. does not expressly teach a method for processing microcarrier material in the bioprocess package. However, Lock et al. discloses that the bioprocess package is configured to aseptically connect to a bioreactor (para. 4-5, 18-20) and goes on to state that the “steps that can be performed with a single bag disclosed herein include… seeding of media/cell /microcarriers into the bioreactor” (para. 5). In other words, Lock et al. discloses that the bioprocess package can be used to aseptically transfer microcarriers from the interior compartment to the bioreactor (see also para. 30-31 and 34 and Fig. 3, sheet 2 of 2). Furthermore, it has been held that if a prior art device would carry out the claimed process during normal operation, then a prima facie case of anticipation is present. Therefore, Lock et al. anticipates a method of filling the interior compartment of the bioprocess package with microcarrier material (as the package would necessarily have to be filled with the microcarrier in order for the microcarriers to then be transferred from the interior compartment of the package to the 
Lock et al. is silent as to the bioprocess package being filled with dry microcarrier material, the bioprocess package having a channel-forming feature in the interior of the container and configured to maintain a fluid flow path connecting the interior compartment with an outlet, and the method further comprising sterilizing the dry microcarrier material in the bioprocess package, hydrating the dry microcarrier material in the bioprocess package to form a hydrated microcarrier material, and washing the hydrated microcarrier material in the bioprocess package.
Dolley-Sonneville et al. discloses a method for preparing a microcarrier material for a cell culture process (para. 2-4, 9) comprising providing a dry microcarrier material (para. 56-58), sterilizing the dry microcarrier material with radiation (para. 58) (thereby avoiding the generation of undesirable free radicals, which can arise during irradiation of a water-containing material, see para. 6), hydrating the dry microcarrier material to form a hydrated microcarrier material (para. 58), washing the hydrated microcarrier material (para. 58), and transferring the hydrated microcarrier material to a cell culture vessel wherein the microcarrier material serves as a substrate for a cell culture process (para. 4, 60-62).
It would have been obvious to one of ordinary skill in the art to modify the invention of Lock et al. to comprise sterilizing dry microcarrier material, hydrating the dry microcarrier material, and washing the hydrated microcarrier material prior to transfer to the bioreactor as claimed, as Dolley-Sonneville et al. discloses that it was known in the art to process a dry microcarrier material in such a manner prior to cell culture, and the skilled artisan would have been motivated to provide a substrate sterilized according to a known procedure to avoid contamination of the cell culture process. In light of Lock et al.’s teaching that it is beneficial to conduct multiple bioprocessing steps in a single container (para. 1-5), it would have been obvious to conduct the aforementioned sterilizing, hydrating, and washing steps 
As to the claimed channel-forming feature in the interior compartment of the container, Lundgren et al. discloses a method comprising filling a container (2) with dry microcarrier material and subsequently transferring the dry microcarrier material from the container to a bioreactor (Abstract, para. 25) (Fig. 1, sheet 1 of 3). Lundgren et al. discloses that the container comprises a dip tube (5) extending into the interior of the container and tubing (4) connecting the dip tube to an exterior environment (para. 25) (Fig. 1), wherein in operation pressurized gas is supplied from the tubing (4) into the container via the dip tube (5) to cause transfer of the microcarrier material out of the container towards the bioreactor (para. 11, 31). Lundgren et al. discloses that such a transfer technique is advantageous as it avoids issues such as incomplete transfer or whirling of the material (para. 7, 10). 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the bioprocess package disclosed by Lock et al. to comprise a dip tube (reads on a channel-forming feature) in the interior compartment of the container and in fluid communication with tubing for supplying a pressurized gas to the dip tube in the manner disclosed by Lundgren et al., wherein the dip tube and associated tubing is provided on the same container half as the inlet, consistent with Lock et al.’s disclosure of placement for container tubing, as the skilled artisan would have been motivated to configuration recognized in the art to effective for transferring microcarrier material out of the container. It is noted that the tubing connected to the dip tube reads on an outlet, and the dip tube meets the limitation of being configured to maintain a fluid flow path that fluidly connects the interior compartment with the tubing (outlet), as pressurized gas flows from the tubing into the dip tube.
Regarding claim 30, Lock et al. discloses adding dry microcarrier material to the interior compartment of the bioprocess package, as set forth above. 

Regarding claim 33, Lock et al. in view of Dolley-Sonneville et al. teaches washing the hydrated microcarrier material in the bioprocess package, as set forth above. Specifically, Dolley-Sonneville et al. discloses adding water (fluid) to contact the hydrated microcarrier material for washing (para. 58). Therefore, the combination of Lock et al. and Dolley-Sonneville et al. teaches adding water (a fluid) to the bioprocess package to contact the hydrated microcarrier material.
Regarding claim 35, Lock et al. in view of Lundgren et al. teaches providing a dip tube (channel-forming feature) within the interior compartment of the bioprocess package such that pressurized gas can be introduced into the compartment to cause transfer of the hydrated microcarrier material from the package in the manner disclosed by Lundgren et al., as set forth above. Specifically, Lundgren et al. discloses inverting the container (2) such that all tubing thereof is positioned at the bottom of the container and microcarrier material is transferred from the container through transfer tubing 3 (para. 11, 25) (Fig. 1), wherein gravity would necessarily facilitate removal of the microcarrier material from the bioprocess package, as the transfer tubing 3 is provided below the container interior from which the microcarrier material is transferred (Fig. 1). Therefore, the prior art combination teaches wherein aseptically transferring the hydrated microcarrier material comprises inverting the bioprocess package such that the half comprising the inlet and the outlet is positioned at the bottom of the package such that gravity facilitates removal of the hydrated microcarrier material form the bioprocess package. 
.

Claims 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Lock et al. (US Patent Application Publication 2018/0298316) in view of Dolley-Sonneville et al. (US Patent Application Publication 2018/0171301) and Lundgren et al. (US Patent Application Publication 2018/0291326) as applied to claims 31 and 33, respectively, above, and in further view of Hu et al. (US Patent Application Publication 5,114,855).
Regarding claim 32, Lock et al. in view of Dolley-Sonneville et al. teaches adding water (hydrating fluid) to the bioprocess package to contact the dry microcarrier material, as set forth above.
Lock et al. in view of Dolley-Sonneville et al. does not expressly teach forming at least two liquid phases having different densities and dispensing the less dense upper liquid phase(s) from the bioprocess package. 
However, the addition of the water (hydrating fluid) as set forth in the prior art method would necessarily form a first liquid phase comprising the hydrated microcarrier material and another liquid phase comprising the water alone, these two phases having different densities as the hydrated microcarrier material is a material different from water. Furthermore, Hu et al. states “most types of microcarriers have an apparent density slightly heavier than water” (col. 2 lines 39-52). It is understood that the microcarriers disclosed by Lock et al. are conventional microcarriers that have a density heavier than that of water, and in any case, it would be obvious to use microcarriers having such a density based on the teachings of Hu et al. in order to use a material that is conventional in the art and that would behave in an expected manner. 

Regarding claim 34, Lock et al. in view of Dolley-Sonneville et al. teaches adding water to the bioprocess package to wash the hydrated microcarrier material, as set forth above.
Lock et al. in view of Dolley-Sonneville et al. does not expressly teach forming at least two liquid phases having different densities and dispensing the less dense upper liquid phase(s) from the bioprocess package. 
However, the addition of the water as set forth in the prior art method would necessarily form a first liquid phase comprising the hydrated microcarrier material and another liquid phase comprising the water alone, these two phases having different densities as the hydrated microcarrier material is a material different from water. Furthermore, Hu et al. states “most types of microcarriers have an apparent density slightly heavier than water” (col. 2 lines 39-52). It is understood that the microcarriers disclosed by Lock et al. are conventional microcarriers that have a density heavier than that of water, and in any case, it would be obvious to use microcarriers having such a density based on the teachings of Hu et al. in order to use a material that is conventional in the art and that would behave in an expected manner. 
As to the claim limitation of dispensing the less dense upper liquid phase from the bioprocess package, it would have been obvious to one of ordinary skill in the art to remove the less dense upper liquid phase (containing only water) from the package prior to transferring the contents of the package to the bioreactor, as the skilled artisan would recognize that the phase containing only water does not 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Anneren et al. (US Patent Application Publication 20110070648) is directed to a method comprising transferring microcarriers from a bag.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799